DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KANORRUS J. BUTLER,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-1874

                              [ July 13, 2017 ]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County, Paul L. Backman,
Judge; L.T. Case No. 08-008647 CF10A, 07-018256 CF10A, 07-018996
CF10A, 07-020487 CF10A.

  Kanorrus J. Butler, Sneads, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.